Exhibit 99.2 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: June 28, 2012 THG Capital Sdn Bhd By: /s/ Yau Kim Yung Name: YAU KIM YUNG Title: DIRECTOR Dated: June 28, 2012 Spring Hill Bioventures Sdn Bhd By: /s/ Dr. Raja Lope bin Raja Shahrome Name: YM Dr Raja Lope bin Raja Shahrome Title: Chairman
